FEDERATED STRATEGIC VALUE FUND A Portfolio of Federated Equity Funds Class A Shares Class C Shares Supplement to Prospectus dated December 31, 2007 Please delete the section entitled “Rule 12b-1 Fees” in its entirety and replace with the following: RULE 12B-1 FEES The Fund has adopted a Rule 12b-1 Plan, which allows it to pay marketing fees of up to 0.05% of average net assets of the Fund’s Class A Shares and 0.75% of average net assets of the Fund’s Class C Shares to the Distributor for the sale, distribution, administration and customer servicing of the Fund’s Class A and Class C Shares. When the Distributor receives Rule 12b-1 Fees, it may pay some or all of them to financial intermediaries whose customers purchase Shares.
